                    1        REBECCA BRUCH, ESQ.
                             Nevada Bar No. 7289
                    2        LEMONS, GRUNDY & EISENBERG
                    3        6005 Plumas Street, Third Floor
                             Reno, Nevada 89519
                    4        (775) 786-6868; (775)786-9716 (fax)
                             Email: rb@lge.net
                    5
                             Attorney for Defendant Nye County
                    6
                    7                                 UNITED STATES DISTRICT COURT
                    8
                                                                DISTRICT OF NEVADA
                    9
                  10           RONNI BOSKOVICH,                                   Case No: 2:21-cv-00670-JAD-DJA
                  11
                                                   Plaintiff,                     JOINT AND UNOPPOSED
                  12           v.                                                 MOTION TO STAY
                  13                                                              DISCOVERY
                               NYE COUNTY, a political subdivision, and
                  14           municipality including its department, NYE
                               COUNTY DISTRICT ATTORNEY’S
                  15           OFFICE; CHRIS ARABIA, in his individual
                               and official capacity; LEO BLUNDO, in his
                  16
                               individual and official capacity; DOES I-50;
                  17           and ROE CORPORATIONS I-50,
                  18                               Defendants.
                  19
                  20                The parties through their counsel of record, Michael Balaban, Esq., on behalf of
                  21         Plaintiff Ronni Boskovich (“Boskovich”); Brian Hardy, Esq., of Marquis Aurbach Coffing,
                  22         on behalf of Nye County District Attorney Chris Arabia (“Arabia”) and Nye County
                  23         Commissioner Leo Blundo (“Blundo”); and Rebecca Bruch, Esq., of Lemons, Grundy &
                  24         Eisenberg, on behalf of Nye County (“the County”), do hereby file this Joint and
                  25         Unopposed Motion to Stay Discovery Plan and Scheduling Order.
                  26                         MEMORANDUM OF POINTS AND AUTHORITIES
                  27                The basis for this Joint and Unopposed Motion to Stay Discovery is two-fold: First,
                  28         Boskovich admittedly has filed this complaint before she has exhausted her administrative
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
                                                                              1
      THIRD FLOOR
  RENO, NV 89519-6069
      (775) 786-6868
                                Case 2:21-cv-00670-JAD-DJA Document 13 Filed 07/14/21 Page 2 of 5



                    1        remedies. According to Boskovich, she did so in order to preserve the statute of limitations
                    2        on her other claims. More specifically, she has not yet received a right-to-sue letter
                    3        regarding the three Title VII claims she has brought. Second, Defendants Blundo and
                    4        Arabia have filed a Motion to Dismiss that could be dispositive on all claims against them.
                    5        The parties bring this motion jointly and without opposition.
                    6               I.       Introduction
                    7                    On December 2, 2020, Boskovich filed a Charge of Discrimination with the
                    8        Nevada Equal Rights Commission (“NERC”) and the Equal Employment Opportunity
                    9        Commission (“EEOC”).        Boskovich must exhaust her administrative remedies before she
                  10         can file a lawsuit. Until she receives a right-to-sue letter addressing those claims brought
                  11         under Title VII of the Civil Rights Act of 1964, as amended, litigation cannot be brought.
                  12         See 42 U.S.C. § 2000e05(f)(1). As is her right, Boskovich has requested her EEOC file be
                  13         closed without a finding, and that a right-to-sue letter be issued. She avers in her Complaint
                  14         that she has not received a right-to-sue letter from the EEOC. ECF No. 1, ¶¶ 14-15. As

                  15         of the filing of this Motion, she has not received a right-to-sue letter.

                  16                 In Boskovich’s Complaint filed April 22, 2021, she asserted 10 causes of action

                  17         related to her termination from the Nye County District Attorney’s Office. ECF No. 1.

                  18         Those claims are:

                  19            1. Sex/Gender Discrimination in Violation of Title VII of the Civil Rights Act

                  20            2. Hostile Environment Sexual Harassment in Violation of Title VII of the Civil Rights

                  21                Act

                  22            3. Retaliation in Violation of Title VII of the Civil Rights Act.

                  23            4. Wrongful Termination in Violation of Public Policy

                  24            5. Violation of 42 U.S.C. § 1983 Equal Protection

                  25            6. Breach of Implied-In-Fact Contract

                  26            7. Breach of the Covenant of Good Faith and Fair Delaing

                  27            8. Interference with Prospective Economic Advantage

                  28            9. Intentional Infliction of Emotional Distress
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
                                                                               2
      THIRD FLOOR
  RENO, NV 89519-6069
      (775) 786-6868
                                Case 2:21-cv-00670-JAD-DJA Document 13 Filed 07/14/21 Page 3 of 5



                    1           10. Defamation
                    2            In response, on June 2, 2021, Blundo and Arabia filed a Motion to Dismiss all causes
                    3        of action pursuant to FRCP 12(b)(6). ECF No. 6.       The County filed its Answer on June
                    4        28, 2021. ECF No. 11.
                    5               Blundo and Arabia argue in their Motion to Dismiss, in addition to the failure to
                    6        exhaust administrative remedies, that the Complaint should be dismissed because (1)
                    7        Boskovich has failed to state a viable § 1983 claim against Blundo and Arabia; (2)
                    8        Boskovich did not allege facts which are plausibly suggestive of a claim for intentional
                    9        interference with prospective economic advantage against Blundo and Arabia; (3)
                  10         Boskovich failed to plead a plausible claim for intentional infliction of emotional distress
                  11         against Blundo and Arabia; and (4) Boskovich’s defamation claim against Blundo and
                  12         Arabia fails because it is based wholly on speculation. ECF No. 6. Blundo and Arabia
                  13         also argue Boskovich should not be allowed to amend her complaint as against them.
                  14         Blundo and Arabia allege the claims made by Boskovich involve bad faith, harassment, or

                  15         a dilatory motive. Id.

                  16                On June 16, 2021, Boskovich opposed the Motion to Dismiss, primarily arguing she

                  17         has met her burden under Iqbal and Twombly. ECF No. 11. Boskovich further argues

                  18         that even if the Court grants the Blundo and Arabia motion, she should have leave to amend

                  19         the complaint.

                  20                II.    Legal Argument

                  21                Courts have broad discretionary power to control discovery. See, e.g., Little v. City

                  22         of Seattle, 863 F.2s 681, 685 (9th Cir. 1988). The party seeking a stay of discovery carries

                  23         the heavy burden of making a strong showing why discovery should be denied. See

                  24         Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D.Nev.2011). In this case all parties

                  25         agree discovery should be stayed.

                  26                Evaluation of a request for a stay often requires a “preliminary peek” at a pending

                  27         dispositive motion. This “preliminary peek” is not intended to prejudge the outcome, but

                  28         to evaluate the propriety of a stay of discovery with the goal of accomplishing the
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
                                                                             3
      THIRD FLOOR
  RENO, NV 89519-6069
      (775) 786-6868
                                Case 2:21-cv-00670-JAD-DJA Document 13 Filed 07/14/21 Page 4 of 5



                    1        objectives of Rule 1, which requires construing the Federal Rules of Civil Procedure in a
                    2        manner to secure the just, speedy, and inexpensive determination of every action. See
                    3        Tradebay, 278 F.R.D. at 601. In doing so, a court must consider whether the preliminary
                    4        peek at the merits is potentially dispositive of the entire case, and whether the motion can
                    5        be decided without additional discovery. Id. at 602-603.
                    6               The parties agree that a temporary stay of discovery, including the procedural
                    7        requirements of FRCP Rule 26, and completion of a discovery plan and scheduling order,
                    8        will further the goal of judicial economy as well as reducing the costs to the parties in the
                    9        event the Motion to Dismiss is granted in whole or in part. They do not believe discovery
                  10         is necessary for the Court to decide the pending motion. In addition, it is without question
                  11         that Boskovich cannot proceed with her three Title VII claims until she receives a right-to-
                  12         sue letter from the EEOC.
                  13                [Remainder of page left intentionally blank.]
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
                                                                              4
      THIRD FLOOR
  RENO, NV 89519-6069
      (775) 786-6868
                    1              Based on the foregoing, the parties request that the Court grant this Joint and
                    2        Unopposed Motion to Stay Discovery pending Boskovich’s receipt of a right-to-sue letter
                    3        as well as the Court’s ruling on the pending Motion to Dismiss filed by Defendants Blundo
                    4        and Arabia.
                    5              DATED this 14th day of July, 2021.
                    6                                           LAW OFFICES OF MICHAEL P. BALABAN
                    7                                           By:    /s/ Michael Balaban
                    8                                                   MICHAEL P. BALABAN, ESQ.(SBN9370)
                                                                        10726 Del Rubini Street
                    9                                                   Las Vegas, NV 89141
                                                                        Attorneys for Plaintiff
                  10
                  11                                            LEMONS, GRUNDY & EISENBERG
                  12
                                                                By:    /s/ Rebecca Bruch
                  13                                                  REBECCA BRUCH, ESQ. (SBN7289)
                                                                      6005 Plumas St., Third Floor
                  14
                                                                      Reno, Nevada 89519
                  15                                                  Attorneys for Defendant Nye County
                  16                                            MARQUIS AURBACH COFFING
                  17
                                                                By:     /s/ Brian Hardy
                  18                                                    BRIAN R. HARDY, ESQ. (SBN10068)
                                                                        KATHLEEN A. WILDE, ESQ (SBN12522)
                  19
                                                                        10001 Park Run Drive
                  20                                                    Las Vegas, Nevada 89145
                                                                        Attorneys for Defendants
                  21                                                    Chris Arabia and Leo Blundo
                  22
                                   IT IS
                             IT IS SO    SO ORDERED
                                       ORDERED.
                  23
                             IT IS FURTHER
                                   This ___ dayORDERED      that2021.
                                                  of _______,    the parties shall file a stipulated discovery plan and
                  24
                             scheduling order within 14 days of an Order on the pending motion to dismiss (ECF No. 6).
                  25
                             DATED this 15th day of July 2021.
                                                            _______________________________________
                  26                                            UNITED STATES DISTRICT COURT JUDGE
                  27
                  28                                          ____________________________________
 LEMONS, GRUNDY                                               DANIEL J. ALBREGTS
   & EISENBERG
A PROFESSIONAL CORPORATION
                                                              UNITED STATES5 MAGISTRATE JUDGE
  6005 PLUMAS STREET
      THIRD FLOOR
  RENO, NV 89519-6069
      (775) 786-6868
